DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “130” has been used to designate both hose connector 130 in Fig.1 and triangular flushing head 140 in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The specification has multiple components labeled as/referred to as two different things. For example: 
Paragraph [0031] teaches component 130 as “a hose flushing head” in line 3, but later teaches 130 as “the hose connector” in line 10.
Paragraph [0035] teaches component 122 as “a hole sealing bevel” in line 2, but later teaches 122 as “the taper hole” in line 4.
Paragraph [0038] teaches component 142 as “a hole sealing bevel in line 2, but later teaches 142 as “the taper hole” in line 4.
The above are just a few examples, it is requested that the applicant review the disclosure and use consistent language throughout the specification.    
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 appears to be broadly claiming two embodiments of the ear flushing device as shown in Figs 1 and 2. However, based on Figures 1-2 of the instant application, it appears an adapter is only required for the embodiment of figure 1. For this reason, the examiner is interpreting that “an adapter” in line 3 is not part of the general embodiment, and this component is only going to be introduced in line 8 of the claim. For purposes of examination lines 1-3 of claim 1 are now “A pressure-stabilized ear flushing device capable of being operated with one hand, comprising a spray bottle, a spray gun, a long rod for solution transition, and a flushing head”.  Note that this interpretation is also based on “an adapter” in line 8 of claim 1 being indefinite as it is unclear if this limitation is referring to “an adapter” recited in line 3 of claim 1 or an additional adapter.  The interpretation given above resolves the indefiniteness of “an adapter” in line 8 of claim 1.
Claim 1 recites the limitation “the flushing bottle” in line 4. There is insufficient antecedent basis for this imitation in the claim. It appears this limitation is referring to the “spray bottle” recited in line 2. For purposes of examination “the flushing bottle” is interpreted to be “the spray bottle”.
Claim 1 recites the limitation “the spray head” in lines 6-7. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is interpreted as “a spray head”. 
Claim 1 recites the limitation “a long rod” in line 7. It appears this long rod is referring to the long rod recited in lines 2-3. For purposes of examination the limitation is interpreted as “the long rod”. 
Claim 1 recites the limitation “a triangular flushing nozzle” in line 8. It is unclear if the device comprises both “a flushing head” as recited in line 3, and “a triangular flushing nozzle” or if these are the same structure. Based on the instant application’s Fig 2, it appears that these are the same structure. For purposes of examination the limitation is being interpreted as “the flushing head”.
Claim 1 recites the limitation “a hose flushing head” in lines 9-10. It is unclear if the device comprises both “a flushing head” as recited in line 3, and “a hose flushing head” or if these are the same structure. Based on the instant application’s Fig 1, it appears that these are the same structure. For purposes of examination the limitation is being interpreted as “the flushing head”.
Claim 2 recites the limitation “the spray bottle and spray gun are threaded, but not limited to threaded connection;” in lines 4-5. It is unclear how the spray bottle and spray gun are not limited to a threaded connection when the prior limitation states that the two components are threaded.  For purposes of examination the limitation is interpreted as “the spray bottle and the spray gun are threaded;”.
Claim 2 recites the limitation “the threaded end of the spray gun” in line 6. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is interpreted as “a threaded end of the spray gun”.
Claim 2 recites the limitation “the internal thread of the long rod” in lines 6-7. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is interpreted as “an internal thread of the long rod”.
Claim 3 recites the limitation “the large head end” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is interpreted as “a large head end”. 
Claim 3 recites the limitation “the external thread of the water outlet end” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is interpreted as “an external thread of the spray head”.
Claim 3 recites the limitation “the small head end” in line 5. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is interpreted as “a small head end”. 
Claim 3 recites the limitation “the triangular flushing head” in lines 8-9. Based on the interpretation of Claim 1, (see above), there is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is interpreted as “the flushing head”. 
Claim 4 recites the limitation “the first end of the adapter” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is interpreted as “a first end of the adapter”.
Claim 4 recites the limitation “the second internal thread of the long rod” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the claim is interpreted as being dependent on claim 3. 
Claim 4 recites the limitation “the taper hole” in line 6. There is insufficient antecedent basis for this limitation in the claim. It appears this “taper hole” is the same as the “hole sealing bevel” introduced in lines 3-4. For purposes of examination the limitation is interpreted as “the hole sealing bevel”. 
Claim 4 recites the limitation “the sealing bevel of the long rod” in line 6. As there is a second internal rod sealing bevel introduced in line 8, the language of the limitation may be confusing. For purposes of examination (and to clarify which sealing bevel the limitation is referring to), the limitation is interpreted as “the first internal rod sealing bevel”.
Claim 4 recites the limitation “after the thread is tightened” in line 6. It is unclear what thread this is referring to, whether it is referring to the threads of claim 1 or the external and internal threads of claim 4. For purposes of examination the limitation is interpreted as “after the second internal thread and the external thread is tightened”.
Claim 4 recites the limitation “the second end of the adapter” in lines 6-7. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is interpreted as “a second end of the adapter”.
Claim 4 recites the limitation “the first end of the hose flushing head” in lines 8-9. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is interpreted as “wherein the flushing head is a hose flushing head, and a first end of the hose flushing head”.
Claim 4 recites the limitation “the external thread of the hose flushing head” in lines 10-11. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is interpreted as “the first external thread of the hose flushing head”.
Claim 4 recites the limitation “the taper hole of the hose flushing head” in lines 11-12. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is interpreted as “the inner hole sealing bevel of the hose flushing head”.
Claim 4 recites the limitation “after the thread is tightened” in line 13. It is unclear what thread this limitation is referring to. For purposes of examination the limitation is interpreted as “after the third internal thread of the adapter and the first external thread of the hose flushing head is tightened”.
Claim 5 recites the limitation “a sealing tapered surface connected with the long rod and the hose flushing head” in lines 5-6. It is unclear how the sealing tapered surface is connected to both the long rod and the flushing head. For purposes of examination the limitation is interpreted as “a sealing tapered surface connected with the long rod”. 
Claim 6 recites the limitation “wherein the hose flushing head is split” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is interpreted as “wherein the flushing head is a hose flushing head that is split”. 
Claim 6 recites the limitation “the hose” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is interpreted as “a hose”.
Claim 6 recites the limitation “the tube” in line 6. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is interpreted as “the hose”.
Claim 7 recites the limitation “wherein one end of the triangular flushing head” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is interpreted as “wherein the flushing head is a triangular flushing head, one end of the triangular flushing head”. 
Claim 7 recites the limitation “the thread of the long rod” in line 5. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is interpreted as “a thread of the long rod”.
Claim 7 recites the limitation “the taper hole” in line 5. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is interpreted as “the hole sealing bevel of the triangular flushing head”. 
Claim 7 recites the limitation “after the thread is tightened” in line 6. It is unclear what thread this limitation is referring to. For purposes of examination the limitation is interpreted as “after the second external thread and the thread of the long rod is tightened”.
Claim 7 recites the limitation “and the triangular flushing head is designed with a non-sip thread on the outside” in lines 10-11. Currently, this limitation reads as if there is an additional thread on the triangular flushing head other than the second external thread that was already claimed. It is unclear what this “non-slip thread” is referring to, or where this is on the triangular flushing head.
Claim 8 recites the limitation “the water shield outside the adapter is provided” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is interpreted as “a water shield is outside the adapter and is provided”. 
Claim 8 recites the limitation “the small head end to the large head end” in line 6. There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear what component the small head end and the large head end are referring to. For purposes of examination the limitation is interpreted as “a small head end to a large head end of the flushing head”. 
Claim 8 appears to be claiming two different locations of a water shield, either on the outside of the adapter (as seen in instant application’s Fig 7) or on the outside of the triangular flushing head (as seen in instant application’s Fig 9). Since the instant application does not disclose the device having a water shield on both the adapter and the triangular flushing head the examiner is interpreting that claim 8 line 6 should read “large head end; or a water shield is outside”. 
Claim 8 recites the limitation “the triangular flushing head” in lines 6-7. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is interpreted as “the flushing head, wherein the flushing head is a triangular flushing head that”.
Claim 8 recites the limitation “the small head end to the large head end” in line 10. There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear what component the small head end and the large head end are referring to. For purposes of examination the limitation is interpreted as “a small head end to a large head end of the triangular flushing head”
Claim 9 is rejected due to its dependency on claim 1.
Claim 10 recites “the ear wash basin” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is interpreted as “an ear wash basin”.
Claim 10 recites “the curve in contact with the face and head under the ear” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is interpreted as “a curve in contact with a face and head under an ear”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ackerman (US Patent 10525191).
Regarding Claim 1, Ackerman teaches (Figs 1-3) a pressure-stabilized ear flushing device capable of being operated with one hand, comprising a spray bottle (111) , a spray gun (114, 112), a long rod (120,122) for solution transition and a flushing head (130,160) provided on the long rod (120,122), wherein the spray bottle (111) is provided with a suction tube (115), the suction tube (115) is connected with the spray gun (112, 114), the spray gun (112, 114) and the spray bottle (111) are threaded (Col 4 lines 45-51), a spray head (113) on the spray gun (112,114) is connected with the long rod (120,122), the end of the long rod (120,122) is connected with the flushing head (130, 160) or an adapter (142) having an end connected with the flushing head (130,160).
Regarding Claim 2, Ackerman teaches (Figs 1-3) the pressure-stabilized ear flushing device capable of being operated with one hand according to claim 1, wherein the spray bottle (111) is in a circular shape, a conical shape, or other shapes (Col 4 lines 34-47), not limited in material (Col 4 lines 34-47), and transparent or solid in color (Col 4 lines 34-47 teaches various materials that could be used to form the bottle. It is interpreted that these materials would result in either a transparent or solid color structure. Additionally, it is noted that some of the other components of this ear flushing device of Ackerman are transparent, for example the splash guard 162 as described in Col 7 lines 7-10 and the insertion tube 160 as described in Col 6 lines 43-45, it is interpreted that one of ordinary skill in the art would recognize that the same benefits of making these various components transparent would be applicable to make the bottle 111 transparent as this would allow the user to see the amount of fluid within the bottle); the spray bottle (111) and spray gun (112, 114) are threaded (Col 4 lines 45-51); a threaded end of the spray gun (threaded end of 113 as described in Col 5 lines 30-42) is matched with an internal thread of the long rod (120,122, see Col 5 lines 18-42), and the spray gun and the long rod are naturally sealed after being tightened (see Col 5 lines 18-42).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman (US Patent 10525191) in view of Garcia (US Patent Pub. 20110066102) .
Regarding Claim 3, Ackerman teaches the pressure-stabilized ear flushing device capable of being operated with one hand according to claim 1, wherein: a large head end (left most side of Fig 3, the rim portion is interpreted to be the large head end) of the long rod (122) is provided with a first internal thread (Col 5 lines 18-42), and the first internal thread is matched with an external thread of 
While Ackerman does teach the long rod with a small head end that is threaded (124) and connected to an adapter (142), Ackerman does not teach a small head end provided with a second internal thread and the first internal rod sealing bevel are sealingly connected with the adapter or the flushing head. 
Garcia teaches (Figs 1-4) a pressure-stabilized ear flushing device capable of being operated with one hand comprising a long rod (16) with a large head end (top portion of 16 in Fig 3) and a small head end (bottom portion 16 in Fig 3), wherein the small head end is provided with a second internal thread, and a first internal rod sealing bevel are sealingly connected with an adapter (adapter 20; see Fig 3, long rod 16 is connected to adapter 20 with a threaded connected as seen with portion 31 of adapter 20, additionally see [0018] teaching the threaded connection between an internal portion of 16 and the external potion of 20, it is interpreted that the first internal rod sealing bevel is the grooves formed by the threading within the internal surface of 16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the long rod and adapter of Ackerman such that a small head end provided with a second internal thread and the first internal rod sealing bevel are sealingly connected with the adapter as taught by Garcia. One of ordinary skill in the art would have been motivated to do so as they would recognize this as another method of connecting an adapter and flushing head to the outlet of a spray bottle (Garcia [0018]).
Regarding Claim 4, the combination of Ackerman and Garcia teaches the pressure-stabilized ear flushing device capable of being operated with one hand according to claim 3, wherein a first end of the adapter is provided with an external thread (See Garcia Fig 3, 31) and a hole sealing bevel (the grooves in the threading of 31 is interpreted to be a hole sealing bevel), the external thread is connected with the second internal 1othread of the long rod (see Garcia [0018]) , and the hole sealing bevel is matched and sealed with the first internal rod sealing bevel after the second internal thread and the external thread is tightened (See Garcia [0018]); a second end of the adapter is provided with a third internal thread and a second internal rod sealing bevel (See Garcia [0018] teaching a threaded connection between a second end, 34 of the adapter 20 and the flushing head 18; the grooved portion the threads on 34 is interpreted to be the second internal rod sealing bevel; additionally see [0020] teaching that the male and female threads of the components 20 and 18 may be switched); wherein the flushing head is a hose flushing head (Garcia, 18), and a female threads may be switched on these components); the third internal thread of the adapter is matched with the first external thread of the hose flushing head, and the inner hole sealing bevel of the hose flushing head is matched and sealed with the sealing bevel of the adapter after the third internal thread of the adapter and the first external thread of the hose flushing head is tightened (see Garcia [0018]).  

Claims 1-2, 5-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US Patent Pub. 20110066102) in view of Ackerman (US Patent 10525191) .
Regarding Claim 1, Garcia teaches (Figs 1-5) a pressure-stabilized ear flushing device capable of being operated with one hand, comprising a spray bottle (12) , a spray gun (14), a long rod (16) for solution transition (see [0015] teaching 16 is an outlet), and a flushing head (18, 22) provided on the long rod (16), a spray head (26) on the spray gun (14) is connected with the long rod (16), the end of the long rod is connected with the flushing head (18, 22) or an adapter (20) having an end connected with the flushing head (18, 22).
Garcia does not specify that the spray bottle is provided with a suction tube, the suction tube is connected with the spray gun, or that the spray gun and the spray bottle are threaded or snapped. 
Ackerman teaches (Figs 1-3), a pressure-stabilized ear device capable of being operated with one hand comprising a spray bottle (111), a spray gun (114, 112), the spray bottle (111) is provided with a suction tube (115), the suction tube is connected with the spray gun (112, 114), the spray gun and spray bottle are threaded (col 4 lines 45-51). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ear flushing device of Garcia such that the spray bottle is provided with a suction tube, the suction tube is connected with the spray gun, and the spray gun and the spray bottle are threaded. One of ordinary skill in the art would recognize this as known attributes of a conventional spray bottle structure (Garcia [0015]) and a known method of connecting and forming a fluid connection between the spray bottle and the spray gun (Ackerman Col 4 lines 27-56).
Regarding Claim 2, the combination of Garcia and Ackerman teaches the pressure-stabilized ear flushing device capable of being operated with one hand according to claim 1, wherein the spray bottle (12) is in a circular shaper, a conical shape, or other shapes (see Fig 5), not limited in material (it is interpreted that spray bottle 12 will be made of some material), and transparent or solid in color (though Garcia and Ackerman do not specify whether the bottle is transparent or solid in color, one of ordinary skill in the art would recognize the bottle would have some color or be transparent, or would easily be able to modify the device to be so); the spray bottle (12) and the spray gun (14) are threaded (see combination between Garcia and Ackerman above, Ackerman Col 4 lines 45-51), a threaded end of the spray gun is matched with an internal thread of the long rod (16; see [0016] of Garcia, and see Ackerman similar components 113 and 120 connected with threads) and the spray gun and the long rod are naturally sealed after being tightened (See Figs 1-2). 
Regarding Claim 5, the combination of Garcia and Ackerman teaches the pressure-stabilized ear flushing device capable of being 20operated with one hand according to claim 1. Garcia further teaches the ear flushing device wherein the adapter (20) is split or integral (see [0019] teaching 20 may be sperate from 16 or be formed as a single component) and is further provided with a thread (31) and a sealing tapered surface (the grooved portions between threads on 31) connected with the long rod (long rod 16; see Figs 2-3). 
Garcia does not teach the material being hard or soft, the adapter is further provided with a water shield; the water shield is independently installed on 25the adapter or is integrated with the flushing head; the water shield is 14transparent in color; and the outer diameter of the water shield is larger than the diameter of the flushing head.
Ackerman teaches (Figs 1-3), a pressure-stabilized ear device capable of being operated with one hand comprising a water shield (162) integrated with the flushing head (160), the water shield is transparent in color (Col 7 lines 7-11); and the outer diameter of the water shield is larger than the diameter of the flushing head (see Fig 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flushing head of Garcia to include a water shield that is integrated with the flushing head; wherein the water shield is transparent in color; and the outer diameter of the water shield is larger than the diameter of the flushing head as taught by Ackerman. One of ordinary skill in the art would have been motivated to do so in order to prevent excess fluid or debris from splashing outward onto the user or the surrounding environment (Ackerman Col 7 lines 4-7), and to allow a user to observe and view the positioning of the ear canal irrigation system during use (Ackerman Col 7 lines 7-11). 
The combination of Garcia and Ackerman stays silent to the material of the adapter being hard or soft. It is noted; however, whatever material is used to form the adapter would have to be either hard or soft. Additionally, it would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the present invention to modify Garcia to include a material that is hard or soft since applicant has not disclosed that having a material that is hard or soft solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of a material that is hard or soft, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Regarding Claim 6, the combination of Garcia and Ackerman teaches the pressure-stabilized ear flushing device capable of being operated with one hand according to claim 1. Garcia further teaches the ear flushing device wherein the flushing head is a hose flushing head (18) that is split (18 has two components 28 and 22), and a hard connector (28) is connected with a hose (22); the part where the hose flushing head is connected with the adapter is made of hard or soft material (see [0017] teaching connector 28 is made of polypropylene), the hose that penetrates into the ear is made of soft material, such as silicone or PVS (See [0017] teaching hose 22 is made of PVC); and the length of the hose is set according to the depth of the ear canal, which is 12-18mm (See [0017] teaching the length of hose 22 is about 0.5 inches to about 1 inch, which is about 12.7mm-25.4mm).
Garcia stays silent as to the hose that penetrates into the ear being made of a transparent material. 
	Ackerman teaches an ear flushing device comprising a hose (160) that is made of a transparent material (Col 6 lines 43-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hose of Garcia such that it is made of a transparent material as taught by Ackerman. One of ordinary skill in the art would have been motivated to do so in order to more clearly view the positioning of this component within the ear canal during use (Ackerman Col 7 lines 7-11).
Regarding Claim 10, the combination of Garcia and Ackerman teaches the pressure-stabilized ear flushing device capable of being operated with one hand according to claim 1. Garcia further teaches (Fig 5) the ear flushing device wherein an ear wash basin (202) is designed according to the curve in contact with a face and head under an ear (see [0024]); the two side walls of the ear wash basin are provided with a small groove and a large groove (See Fig 5, there are two different sized grooves on opposite walls).
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US Patent Pub. 20110066102) in view of Ackerman (US Patent 10525191)  as applied to claim 1 above, and further in view of Huttner et al. (US Patent 6706023 hereinafter "Huttner").
Regarding Claim 7, the combination of Garcia and Ackerman teaches the pressure-stabilized ear flushing device capable of being operated with one hand according to claim 1. Garcia further teaches that the flushing head is made of a soft material (See [0006]). The combination does not teach the ear flushing device wherein the flushing head is a triangular flushing head, one end of the triangular flushing head is provided with a second external thread and a hole sealing bevel, the second external thread is connected with a thread of the long rod, the hole sealing bevel of the triangular flushing head is matched and sealed with the sealing bevel of the long rod after the second external thread and the thread of the long rod is tightened; the triangular flushing head is made of soft material; the triangular flushing head is designed with a large head and a small head, the large head is close to the long rod, and the small head is used to spray ears.
Huttner teaches (Figs 1-2b and Figs 5-6) an ear flushing device with a fluid source (74), connected to a long rod (72; see Col 5 lines 52-63) and a flushing head (10). Huttner further teaches the flushing head is a triangular flushing head (10, see Figs 1-2b), one end of the triangular flushing head is provided with a second external thread and a hole sealing bevel (see Col 5 lines 37-45; 54 is interpreted as the second external thread and the grooves between 54 seen in fig 1 is interpreted to be a hole sealing bevel), the second external thread is connected with a thread of the long rod (See Col 5 lines 37-45 and Fig 5-6 where 10 is connected to long rod 72), the hole sealing bevel of the triangular flushing head is matched and sealed with the sealing bevel of the long rod after the second external thread and the thread of the long rod is tightened (See Col 5 lines 37-45 and Fig 5-6 where 10 is connected to long rod 72); the triangular flushing head is designed with a large head (30) and a small head (12), the large head is close to the long rod (see Fig 5), and the small head is used to spray ears (See Figs 5-6).
Garcia teaches [0023] that a different flushing head may be used or connected to the device, Huttner teaches (Fig 6) that flushing head (10) may be used with a known ear irrigation device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the long rod and flushing head of Garcia such that the flushing head is a triangular flushing head, one end of the triangular flushing head is provided with a second external thread and a hole sealing bevel, the second external thread is connected with the thread of the long rod, the taper hole the hole sealing bevel of the triangular flushing head is matched and sealed with the sealing bevel of the long rod after the thread is tightened; the triangular flushing head is made of soft material; the triangular flushing head is designed with a large head and a small head, the large head is close to the long rod, and the small head is used to spray ears as taught by Huttner. One of ordinary skill in the art would recognize that the flushing head and long rod of Huttner is an alternative design that could be used for the same purpose of irrigating an ear, leading to similar results of the design of Garcia (see Fig 6 and Col 6 lines 31-39 of Huttner; and see [0023] of Garcia teaching a different flushing head may be used).
Regarding Claim 8, the combination of Garcia and Ackerman teaches the pressure-stabilized ear flushing device capable of being operated with one hand according to claim 1. The combination does not teach the ear flushing device wherein a water shield is outside the adapter and is provided with a first opening reflux tank, a second opening reflux tank and a third opening reflux tank which are evenly distributed, and the opening reflux tanks penetrate from a small head end to a large head end of the flushing head; or a water shield is outside the flushing head, wherein the flushing head is a triangular flushing head that is provided with a fourth opening reflux tank, a fifth opening reflux tank, and a sixth opening reflux tank which are evenly distributed, and the opening reflux tanks penetrate from a small head end to a large head end.
Huttner teaches (Figs 1-2b and Figs 5-6) an ear flushing device with a fluid source (74), connected to a long rod (72; see Col 5 lines 52-63) and a flushing head (10) with a water shield (38). Huttner further teaches the flushing head is a triangular flushing head (10, see Figs 1-2b) that is provided with a fourth opening reflux tank (one of the channels 44), a fifth opening reflux tank (second channel 44), and a sixth opening reflux tank (third channel 44) which are evenly distributed (See Fig 2A, channels 44 are evenly distributed), and the opening reflux tanks (44) penetrate from a small head end (12) to a large head end (30,34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flushing head of Garcia such that a water shield is outside the flushing head, wherein the flushing head is a triangular flushing head that is provided with a fourth opening reflux tank, a fifth opening reflux tank, and a sixth opening reflux tank which are evenly distributed, and the opening reflux tanks penetrate from the small head end to the large head end as taught by Huttner. One of ordinary skill in the art would have been motivated to do so in order to allow for a deeper insertion into the ear canal and allow for escape of fluid and debris without a build-up of pressure (Huttner Col 6 lines 1-6). 
Regarding Claim 9, the combination of Garcia and Ackerman teaches the pressure-stabilized ear flushing device capable of being operated with one hand according to claim 1. Garcia further teaches the long rod and the adapter in a fixed structure ([0019 teaches that 16 and 20 may be molded or formed as a single component). Garcia does not teach the ear flushing device wherein the adapter is provided with a large-diameter baffle and an opening reflux tank.  
Huttner teaches (Fig 3A) an ear flushing device comprising a large-diameter baffle (130) and opening reflux tank (148). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adapter of Garcia to include a large-diameter baffle and an opening reflux tank as taught by Huttner. One of ordinary skill in the art would have been motivated to do so in order to prevent over insertion of the device (Huttner Col 3 line 63 – Col 4 line 14).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783